United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-242
Issued: May 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 15, 2013 appellant, through his attorney, filed a timely appeal from a
September 6, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdictions over the merits of this case.
ISSUE
The issue is whether appellant has established an employment-related permanent
impairment to a scheduled member or function of the body entitling him to a schedule award
under 5 U.S.C. § 8107.
FACTUAL HISTORY
The case was before the Board on a prior appeal. In a decision dated August 15, 2011,
the Board found that a conflict in the medical evidence existed on the issue of an employment1

5 U.S.C. § 8101 et seq.

related permanent impairment.2 As the Board noted, the conditions accepted as causally related
to the June 4, 2002 motor vehicle accident were cervical and lumbar strains, left knee contusion
and herniated discs at L4-5 and L5-S1. The case was remanded to OWCP for resolution of the
conflict. The history of the case as provided in the August 15, 2011 Board decision is
incorporated herein by reference.
On return of the case record, OWCP selected Dr. Gordon Hardy, a Board-certified
orthopedic surgeon, as a referee physician. An August 23, 2011 statement of accepted facts
(SOAF) reported the accepted left knee condition as a sprain and indicated that the condition of
aggravation of cervical degenerative disc disease was accepted as employment related. In a
report dated October 6, 2011, Dr. Hardy provided a history and results on examination. He
stated that appellant had some mild paracervical and paralumbar tenderness, with no radicular
symptoms and full range of motion of both arms and legs, including both knees. He reported
motor function and sensation were intact. Dr. Hardy stated that objective findings were
“minimal.” He noted that under FECA no spinal impairment was permitted but impairments
could be found under the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) and, for spinal nerve impairments affecting the extremities, the
July/August 2009 The Guides Newsletter was used. The referee physician opined:
“[Appellant] does have degenerative disc disease in the cervical and lumbar spine
as documented by multiple magnetic resonance imaging (MRI) scans during his
treatment course. However upon physical examination the patient has no
evidence of radicular signs or symptoms in the upper or lower extremities today.
Further, the most recent NOV study does not demonstrate any evidence of
radiculopathy or nerve root impairment into the lower extremity as previously
noted.
“Therefore, based on the specific parameters as outlined above regarding FECA,
Awards for Permanent Impairment in relation to a spinal nerve injury, there is no
basis for impairment on upper or lower extremities caused by injury to a spinal
nerve. The patient has a zero percent impairment rating at this time regarding his
1umbar condition as well as his left knee sprain.”
On January 6, 2012 OWCP prepared a new SOAF that indicated that accepted left knee
injury was a contusion, and referred the case to Dr. Hardy for an additional report. By report
dated July 16, 2012, Dr. Hardy noted that a left knee contusion was accepted, and reiterated that
appellant had full range of motion in the knee. He opined that there was no impairment to the
left knee and that the left knee contusion would have resolved during the course of treatment.
By decision dated July 25, 2012, OWCP found appellant was not entitled to any schedule
award based on the evidence of record. Appellant requested a hearing and, by decision dated
January 22, 2013, OWCP’s hearing representative remanded the case.
The hearing
representative found that OWCP procedures required referral of the evidence to an OWCP
medical adviser for an opinion as to permanent impairment.
2

Docket No. 11-270 (issued August 15, 2011).

2

In a report dated January 25, 2013, OWCP’s medical adviser indicated that he had
reviewed the evidence. The medical adviser opined that the reports from Dr. Hardy were
excellent reports that properly applied the A.M.A., Guides.
By decision dated February 4, 2013, OWCP again found that appellant was not entitled to
a schedule award.
Appellant requested a hearing before an OWCP hearing representative, which was held
on June 11, 2013. He submitted reports dated March 4, April 1 and June 3, 2013 from
Dr. Bradley Katz, a Board-certified anesthesiologist, regarding lumbar pain treatment.
In a decision dated September 6, 2013, OWCP’s hearing representative affirmed the
February 4, 2013 OWCP decision. The hearing representative found the weight of the evidence
was represented by Dr. Hardy.
LEGAL PRECEDENT
5 U.S.C. § 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.3 Neither FECA nor the regulations
specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants, OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.5
Neither FECA nor its regulations provide for a schedule award for impairment to the
back or to the body as a whole. Furthermore, the back is specifically excluded from the
definition of “organ” under FECA.6 For peripheral nerve impairments to the upper or lower
extremities resulting from spinal injuries, OWCP procedures indicate that The Guides Newsletter
“Rating Spinal Nerve Extremity Impairment Using the Sixth Edition”(July/August 2009) is to be
applied.7

3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(b).
4

A. George Lampo, 45 ECAB 441 (1994).

5

FECA Bulletin No. 09-03 (issued March 15, 2009).

6

See James E. Jenkins, 39 ECAB 860 (1988); 5 U.S.C. § 8101(20).

7

See G.N. (Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part
3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010). The Guides Newsletter is included as Exhibit 4.

3

It is well established that when a case is referred to a referee specialist for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background, must be given special weight.8
ANALYSIS
In the prior decision, the Board found that a conflict existed with respect to a permanent
impairment and the case was remanded for selection of referee physician in accord with 5 U.S.C.
§ 8123(a). Dr. Hardy was selected as a referee physician and provided reports dated October 6,
2011 and July 16, 2012. The referee physician opined that appellant did not have a permanent
impairment under the A.M.A., Guides for spinal nerve injuries. Dr. Hardy explained that the
objective findings were minimal, there were no radicular symptoms, the motor and sensory
functions were intact, and there was full of range of motion. Based on these examination
findings, Dr. Hardy found no ratable permanent impairment for spinal nerve injuries.
By report dated July 16, 2012, Dr. Hardy noted that a left knee contusion was accepted,
and reiterated that appellant had full range of motion in the knee. He opined that there was no
impairment to the left knee and that the left knee contusion would have resolved during the
course of treatment.
As noted above, the opinion of a referee physician, if based on a proper factual and
medical background and accompanied by medical rationale, is entitled to special weight.
Medical rationale is a medically sound explanation for the opinion offered.9 Dr. Hardy’s opinion
was a logical, sound result of his examination findings and review of the evidence of record.
The Board finds that the opinion of the referee physician, Dr. Hardy, is entitled to special weight
and represents the weight of the evidence. OWCP’s medical adviser also concurred with the
opinion of Dr. Hardy.10 Appellant submitted reports from Dr. Katz, who did not address the
issue of an employment-related permanent impairment to a scheduled member or function of the
body. These reports are of limited probative value to the issue presented.
On appeal, appellant’s representative argues that OWCP should not rely on The Guides
Newsletter for impairment ratings, as the methodology is “pseudoscience” or “junk science.” As
noted above, OWCP has adopted the use of The Guides Newsletter in its procedures for
peripheral nerve impairments based on spinal nerve injuries. The Board has recognized that the
methodology found in The Guides Newsletter should be used to properly determine an
impairment to the extremities from spinal injuries.11 The argument that the methodology in The

8

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

9

See Ronald D. James, Sr., Docket No. 03-1700 (issued August 27, 2003); Kenneth J. Deerman, 34 ECAB 641
(1983) (the evidence must convince the adjudicator that the conclusion drawn is rational, sound and logical).
10

The Board notes that while an OWCP medical adviser may review the findings of a referee physician it is the
referee who must resolve the conflict. See Thomas J. Fragale, 55 ECAB 619 (2004).
11

See M.W., Docket No. 13-928 (issued August 15, 2013).

4

Guides Newsletter is flawed and represents “junk science” has been considered by the Board and
found to be without merit.12
The Board finds that OWCP properly determined that appellant was not entitled to a
schedule award based on the weight of the medical evidence. Appellant may request a schedule
award at any time before OWCP based on the submission of probative evidence as to an
employment-related permanent impairment to a scheduled member or function of the body under
5 U.S.C. § 8107 and 20 C.F.R. § 10.404.
CONCLUSION
The Board finds that appellant has not established an employment-related permanent
impairment to a scheduled member or function of the body entitling him to a schedule award
under 5 U.S.C. § 8107.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 6, 2013 is affirmed.
Issued: May 9, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See D.S., Docket No. 14-12 (issued March 18, 2014).

5

